31 Mich. App. 138 (1971)
187 N.W.2d 566
CONSUMERS POWER COMPANY
v.
REICH
Docket No. 8742.
Michigan Court of Appeals.
Decided February 24, 1971.
*139 Before: FITZGERALD, P.J., and V.J. BRENNAN and T.M. BURNS, JJ.
PER CURIAM.
Defendant is a consumer of electric power and a customer of plaintiff, Consumers Power Company. Plaintiff threatened to terminate defendant's electric service unless he paid an overdue bill. Defendant then threatened to cut plaintiff's power and gas lines which cross his property unless plaintiff paid him a sum of money which defendant claimed was the amount of damages inflicted on defendant's property by plaintiff's employees.
Plaintiff filed a complaint for a temporary restraining order to prevent defendant from carrying out his threats and for the issuance of a peace bond against defendant pursuant to MCLA § 772.1 et seq. (Stat Ann 1954 Rev § 28.1154 et seq.). Defendant appeared in propria persona to contest the issuance of a peace bond or restraining order against him. The hearing resulted in the issuance of a permanent injunction for a period of two years prohibiting defendant from carrying out his threats against plaintiff's property. Penalty for violation of the terms of the injunction was $5,000.
Defendant filed a motion for rehearing with counterclaim. Defendant's motion was denied and the permanent injunction was left in full force and effect. Defendant appeals from the decision of the circuit court denying his motion for rehearing with counterclaim and upholding the injunction. Defendant raises three issues on appeal: (1) improper notice of the proceedings which resulted in the issuance of a permanent injunction against him; (2) use of testimony by plaintiff's attorney known by him to be false; and (3) denial of defendant's rights to jury trial and counsel and imposition of excessive penalty.
*140 Defendant is not an attorney and was not represented below or on appeal by an attorney. Unfortunately, much of defendant's brief is not relevant to the issues of this case. Defendant's issues will be dealt with here seriatim.
(1) Defendant was properly brought before a circuit judge on a warrant issued pursuant to MCLA § 772.3 (Stat Ann 1954 Rev § 28.1156). No notice other than the warrant was required. Defendant freely agreed to proceed with the determination of the matter before the court rather than wait for a hearing to be scheduled at a later time. Defendant knowingly and understandingly agreed to the issuance of an injunction in lieu of a peace bond.
(2) The record reveals no impropriety of plaintiff's attorney as defendant charges. In any event, the matter is tangential to the real issue of whether the injunction was properly issued and could not have constituted reversible error.
(3) Defendant, after first demanding a jury trial, freely and understandingly waived his right to jury trial. Defendant waived his right to counsel. Authority cited by defendant for the proposition that the penalty imposed was excessive consists of New York and Wisconsin statutes which clearly do not control.
Defendant presents no cases, authorities, or compelling reasons in support of his assignments of error. An appellate court cannot effectively review matters inadequately presented and argued to it. People v. Raub (1967), 9 Mich. App. 114; Mitcham v. City of Detroit (1959), 355 Mich. 182.
The record reveals that defendant received a full and fair hearing on the action against him, not once, but twice. Each time the trial judge carefully explained the nature and implications of the proceedings *141 to the defendant and conducted them with patience for defendant's lack of understanding of the legal process.
Careful search of the records of this case reveal no reversible error.
No costs, appellees not having filed brief on appeal.